Name: Commission Regulation (EEC) No 3323/82 of 10 December 1982 suspending, for the 1982/83 marketing year, application of the limit laid down for the carrying forward of sugarp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /30 Official Journal of the European Communities 11 . 12. 82 COMMISSION REGULATION (EEC) No 3323/82 of 10 December 1982 suspending, for the 1982/83 marketing year, application of the limit laid down for the carrying forward of sugar deal with this situation ; whereas, therefore, without altering the level of the limit already fixed, provision should be made for the suspension of application of the provisions in question to decisions to carry forward sugar from the 1982/83 marketing year to the 1983/84 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 31 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 27 (3) thereof, Whereas the second and third subparagraphs of Article 2 ( 1 ) of Commission Regulation (EEC) No 65/82 of 13 January 1982 laying down detailed rules for carrying forward sugar to the following marketing year (3), as amended by Regulation (EEC) No 948/82 (4), fix a limit on the quantity of sugar that an undertaking may decide to carry forward ; whereas the said rules provide for a more flexible transitional measure for the deci ­ sions on carrying forward sugar from the 1982/83 marketing year to the 1983/84 marketing year ; whereas, however, by reason of the final volume of production expected for the 1982/83 marketing year as a result of yields 20 % above the average for recent years, and given the serious situation on the world market in sugar and the resulting disposal difficulties , the transitional measure in question is not sufficient to HAS ADOPTED THIS REGULATION : Article 1 Application of the provisions of the second and third subparagraphs of Article 2 ( 1 ) of Regulation (EEC) No 65/82 is hereby suspended in respect of undertakings' decisions to carry forward sugar from the 1982/83 marketing year to the 1983/84 marketing year . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1982 For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4 . h OJ No L 74, 18 . 3 . 1982, p . 1 . (3) OJ No L 9, 14 . 1 . 1982, p . 14. (&lt;) OJ No L 113 , 27. 4 . 1982, p . 7 .